                          IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF MISSISSIPPI
                                   JACKSON DIVISION

   THE STATE OF MISSISSIPPI, EX REL.      |
   JIM HOOD, ATTORNEY GENERAL             |
   FOR THE STATE OF MISSISSIPPI,          |
                                          |
   Plaintiff-Counterclaim Defendant       |
                                          |
   v.                                     |      No. 3:08-CV-780-CWR-LRA
                                          |
   ENTERGY MISSISSIPPI, INC., ENTERGY |
   CORPORATION, ENTERGY SERVICES,         |
   INC., AND ENTERGY POWER, INC.,         |
                                          |
   Defendants-Counterclaim Plaintiffs     |
   ___________________________________________________________________________

                              PLAINTIFF’S OPPOSITION TO
                          DEFENDANTS’ MOTION TO COMPEL AND
                                 FOR RELATED RELIEF


       NOW INTO COURT, through undersigned counsel, comes Jim Hood, the Attorney

General for the State of Mississippi (the “State” or “Plaintiff”), to respectfully submit this

Opposition to Defendants’ Motion to Compel and for Related Relief (Doc. 364) (“Motion to

Compel”), and requests that this Court deny Defendants’ Motion to Compel for the reasons set

forth below.

       Defendants seek an order of this Court compelling Plaintiff to submit his pre-trial Proposed

Findings of Fact and Conclusions of Law no later than noon on April 1, 2019, to continue the start

of trial until April 3, 2019, and to require that Plaintiff’s post-trial Proposed Findings of Fact and

Conclusions of Law be submitted three days before Defendants submit their post-trial Proposed

Findings of Fact and Conclusions of Law. Defendants’ Motion to Compel is yet another attempt

by Defendants to get the last word in this case and to further derail Plaintiff’s trial preparations.


                                                    1
       The sole support for Defendants’ Motion to Compel is the Minute Entry regarding the pre-

trial conference in this matter. The March 1, 2019 Minute Entry reads, in part, “Parties were hereby

directed to submit their Exhibit and Witness Lists, Final Pretrial Order and Proposed Findings of

Fact and Conclusion of Law by March 27, 2019.” Defendants interpret the Minute Entry as

requiring the parties to submit Proposed Findings of Fact and Conclusion of Law by March 27,

2019, however, Your Honor made it abundantly clear at the March 1, 2019 pre-trial conference

that the parties could submit such Proposed Findings of Fact and Conclusion of Law if they chose

to do so. Your Honor stated that, if a party chose to submit such proposed findings and conclusions

“on the front end”, that the deadline for doing so would be by close of business on March 27, 2019.

There was and is no requirement for the Plaintiff to submit pre-trial Proposed Findings of Fact

and Conclusion of Law, therefore, Defendants’ Motion to Compel should be denied. Further, there

is no prejudice created by Defendants choosing to submit pre-trial Proposed Findings of Fact and

Conclusion of Law, as Defendants’ Proposed Findings of Fact and Conclusion of Law appear to

be a recitation of their experts’ unfounded conclusions and the arguments raised in their motions

for summary judgment. As none of this appears to be new information, there can be no prejudice.

       Regardless, even if this Court did intend to change its position on the voluntary nature of

the pre-trial Proposed Findings of Fact and Conclusion of Law via the Minute Entry (which is not

evident from such Minute Entry), Defendants have not shown remotely sufficient cause to delay

the trial of this matter, which has been pending for over 10 years and is on its second setting.

Proposed Findings of Fact and Conclusion of Law are typically submitted post-trial after all of the

evidence has been submitted and legal arguments completed. A party may wish to submit such

proposed findings and conclusions prior to trial but there is no requirement in the Federal Rules of

Civil Procedure or the Local Rules of this Court to do so.



                                                   2
       Finally, Defendants’ request that Plaintiff be required to submit his post-trial Proposed

Findings of Fact and Conclusion of Law three days prior to Defendants’ post-trial Proposed

Findings of Fact and Conclusion of Law is another baseless attempt to get the last word in this

matter and should be rejected along with Defendants’ other requests in its Motion to Compel.

       WHEREFORE, Plaintiff Jim Hood, the Attorney General for the State of Mississippi,

respectfully requests that this Court deny Defendants’ Motion to Compel.

                                            By: JIM HOOD, ATTORNEY GENERAL
                                                     STATE OF MISSISSIPPI

                                            /s/ LUKE F. PIONTEK
                                            J. Kenton Parsons (La. Bar No. 10377)
                                            Luke F. Piontek (La. Bar No. 19979)
                                            Andre G. Bourgeois (La. Bar No. 19298)
                                            Shelley Ann McGlathery (La. Bar No. 32585)
                                            Pro Hac Vice
                                            ROEDEL PARSONS KOCH BLACHE
                                            BALHOFF & McCOLLISTER
                                            A Law Corporation
                                            8440 Jefferson Highway, Suite 301
                                            Baton Rouge, Louisiana 70809
                                            Telephone: (225) 929-7033
                                            Facsimile: (225) 928-4925

                                            Vincent F. Kilborn, III, Esq. (MSB #103028)
                                            Special Assistant Attorney General
                                            KILBORN & ROEBUCK
                                            Post Office Box 478
                                            Montrose, Alabama 36559
                                            Telephone: (251) 479-9010
                                            Fax: (251) 479-6747

                                            Harold E. Pizzetta, III, MSB No. 99867
                                            Bridgette W. Wiggins, MSB No. 9676
                                            Office of the Attorney General
                                            P. O. Box 220
                                            Jackson, Mississippi 39225-2947
                                            Telephone: (601) 359-4230
                                            Facsimile: (601) 359-4231

                                            Counsel for Plaintiff

                                                 3
                         CERTIFICATE OF SERVICE

        I, Luke F. Piontek, Attorney for the State of Mississippi, do hereby certify that on
March 29, 2019, I caused to be electronically filed the foregoing with the Clerk of the Court
using the ECF system which sent notification of such filing to the following:

James L. Robertson, Esq.                       Jay Breedveld, Esq.
Michael B. Wallace, Esq.                       Mark Strain, Esq.
Charles E. Ross, Esq.                          Duggins Wren Mann & Romero
Rebecca W. Hawkins, Esq.                       600 Congress Avenue, Suite 1900
Wise, Carter, Child & Caraway, PA              Austin, TX 78701
Post Office Box 651
Jackson, Mississippi 39205

John A. Braymer, Esq.                          John D. Martin, Esq.
Associate General Counsel                      Nelson Mullins Riley & Scarborough, LLP
Entergy Services, Inc.                         1320 Main Street, 17th Floor
639 Loyola Avenue, #2600                       Columbia, SC 29201
New Orleans, LA 70113

Roy D. Campbell, III                           Sanford I. Weisburst, Pro Hac Vice
J. William Manuel                              Quinn Emanuel Urquhart & Sullivan, LLP
Alicia N. Netterville                          51 Madison Avenue, 22nd Floor
Bradley Arant Boult Cummings, LLP              New York, NY 10010
One Jackson Place, Suite 400                   Telephone: (212) 849-7000
188 East Capitol Street                        Facsimile: (212) 849-7100
Post Office Box 1789                           sandyweisburst@quinnemanuel.com
Jackson, MS 39215-1789

Tianna H. Raby, Esq.
Christopher R. Shaw, Esq.
Entergy Mississippi, Inc.
308 E. Pearl Street, Suite 700 (39201)
Mail Unit M-ELEC-4A
P.O. Box 1640
Jackson, Mississippi 39215-1640

This the 29th day of March, 2019.


                                               /s/ LUKE F. PIONTEK
                                               Luke F. Piontek (La. Bar No. 19979)




                                           4
